TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00807-CV



                                    Janos Farkas, Appellant

                                                 v.

                               Second Congress, Ltd., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
        NO. D-1-GN-10-003632, HONORABLE JON N. WISSER, JUDGE PRESIDING


                                      NO. 03-14-00108-CV



                                    Janos Farkas, Appellant

                                                 v.

                               Second Congress, Ltd., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-10-003632, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              In each of these appeals arising from the same trial-court cause of action, Janos Farkas

and Second Congress, Ltd., have filed an Agreement to Dismiss. In both appeals, the parties

represent that they have “entered into a settlement agreement concerning the underlying case and

related proceedings and seek to dismiss the cause.” We grant their motions in both appeals.
              In order to dismiss appellate cause number 03-11-00807-CV consistent with the

parties’ Agreement to Dismiss, we further dismiss as moot the pending motion for rehearing,

withdraw the judgment rendered on April 25, 2014, and render a new judgment in that appeal.




                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed on Agreed Motion

Filed: April 29, 2015




                                              2